360 So.2d 61 (1978)
Wade Hampton WILLIAMS, Appellant,
v.
STATE of Florida, Appellee.
No. 77-1606.
District Court of Appeal of Florida, Second District.
June 28, 1978.
Jack O. Johnson, Public Defender, Bartow, and Karal B. Rushing, Asst. Public Defender, Tampa, for appellant.
Robert L. Shevin, Atty. Gen., Tallahassee, and Richard G. Pippinger, Asst. Atty. Gen., Tampa, for appellee.
*62 PER CURIAM.
The judgment appealed is affirmed, but this case is remanded for correction of the judgment and sentence. Appellant was charged with attempted first degree murder with a firearm and was convicted as charged.[1] His life sentence was proper, since attempted first degree murder, a first degree felony, § 777.04(4)(a), Fla. Stat. (1975), is reclassified as a life felony if a firearm is used. § 775.087(1)(a), Fla. Stat. (1976 Supp.). However, the judgment and sentence simply recites that appellant was convicted of attempted murder; it does not specify the degree of murder attempted or indicate that a firearm was used. It should reflect the specific crime of which appellant was convicted. In addition, the period of credit time to be allowed should be specifically set forth as required by Section 921.161(1), Florida Statutes (1977). Smith v. State, 310 So.2d 770 (Fla. 2d DCA 1975). Appellant need not be present for this purpose.
GRIMES, A.C.J., and SCHEB and OTT, JJ., concur.
NOTES
[1]  Appellant was charged with two counts of attempted murder and was convicted on the first count and acquitted on the second.